


Exhibit 10-W-1


Form of James D. Farley, Jr. Agreement Amendment,
effective as of October 12, 2008



 
[logoa01a01.jpg]
  
 
 
 
 
 
 
 
Inter Office
 
 
 
 
Group Vice President Human Resources & Corporate Services





To:        Jim Farley


Subject:    Retirement Provisions in Employment Agreement


This letter and its attachments are to confirm our mutual understanding of the
retirement provisions in your employment offer letter. As you will recall from
your employment offer letter, there was an agreement to:
•
provide you a series of lump-sum cash payments designed to replace the value of
the retirement benefits you forfeited at Toyota, offset by your Toyota deferred
vested benefit and your Ford Retirement Plan benefit.

•
the payments would be made as long as you are on Ford active employment rolls at
the specified payment dates.

•
the payment amounts would be based on information you provided from Toyota
regarding your earnings, vested benefits, and other pertinent documentation.



Based on recent discussions between you and the Directors' of Benefits and
Compensation, it is our mutual understanding that you will receive two equal
lump sum payments of $1,695,000 each, payable on the first of the month you
become age 50 and age 55.


These payments, including assumed investment returns (see attachments for
detailed calculations), will make you whole for $4,185,000 at age 55 (pre-tax),
which is the actuarial estimate of what you forfeited at Toyota.


Please indicate your agreement to this understanding by signing below and
returning the original to my office. Thank you.






/s/ Felicia J. Fields




Acknowledgement:




/s/ James D. Farley, Jr.         10/12/2008
James D. Farley         Date












